Exhibit 10.3

Execution Version

WOODWARD, INC.

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

As of May 31, 2018

To the Noteholders (as defined below):

Ladies and Gentlemen:

Woodward, Inc. (hereinafter, together with its successors and assigns, the
“Company”) agrees with you as follows:

 

1. PRELIMINARY STATEMENTS.

 

  1.1. Note Issuances, etc.

Pursuant to that certain Note Purchase Agreement dated September 23, 2016 (as in
effect immediately prior to giving effect to the Amendments (as defined below)
provided for hereby, the “Existing Note Purchase Agreement”, and as amended by
this Amendment Agreement (as defined below) and as may be further amended,
restated or otherwise modified from time to time, the “Note Purchase Agreement”)
the Company issued and sold Forty Million Euros (€40,000,000) in aggregate
principal amount of its Series M Senior Notes due September 23, 2026 (as may be
amended, restated, modified or replaced from time to time, together with any
such notes issued in substitution therefor pursuant to Section 13 of the Note
Purchase Agreement, the “Notes”). The register for the registration and transfer
of the Notes indicates that the parties named in Annex 1 (the “Noteholders”) to
this Amendment No. 1 to Note Purchase Agreement (the “Amendment Agreement”) are
currently the holders of the entire outstanding principal amount of the Notes.

 

2. DEFINED TERMS.

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Existing Note Purchase Agreement.

 

3. AMENDMENTS.

The Company agrees and, subject to the satisfaction of the conditions set forth
in Section 6 of this Amendment Agreement, the Noteholders agree to the amendment
of certain provisions of the Existing Note Purchase Agreement as provided for by
Section 4 of this Amendment Agreement (collectively, the “Amendments”).

 

4. AMENDMENTS TO THE EXISTING NOTE PURCHASE AGREEMENT.

The Existing Note Purchase Agreement is hereby and shall be amended in the
manner specified in Exhibit A to this Amendment Agreement.



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company represents and warrants as follows:

 

  5.1. Reaffirmation of Representations and Warranties.

All of the representations and warranties contained in Section 5 of the Existing
Note Purchase Agreement are correct with the same force and effect as if made by
the Company on the date hereof except to the extent (a) that any of such
representations and warranties relate by their terms to a prior date,
(b) otherwise disclosed in the periodic and current reports filed by the Company
with the Securities and Exchange Commission since the Closing or set forth in
the Offering Memorandum relating to that certain Note Purchase Agreement, dated
May 31, 2018, by and among the Company and the purchasers party thereto, a copy
of which has been delivered to the Noteholders or (c) set forth on Schedule 5.1
attached hereto.

 

  5.2. Organization, Power and Authority, etc.

The Company has all requisite corporate power and authority to enter into and
perform its obligations under this Amendment Agreement.

 

  5.3. Legal Validity.

The execution and delivery of this Amendment Agreement by the Company and
compliance by the Company with its obligations hereunder and under the Note
Purchase Agreement and the Notes: (a) are within the corporate powers of the
Company; and (b) do not violate or result in any breach of, constitute a default
under, or result in the creation of any Lien upon any property of the Company
under the provisions of: (i) its charter documents; (ii) any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to either the Company or its property; or (iii) any agreement or instrument to
which the Company is a party or by which the Company or any of its property may
be bound or any statute or other rule or regulation of any Governmental
Authority applicable to the Company or its property.

This Amendment Agreement has been duly authorized by all necessary action on the
part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, arrangement, insolvency, moratorium, or other similar laws
affecting the enforceability of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  5.4. No Defaults.

No event has occurred and no condition exists that: (a) would constitute a
Default or an Event of Default or (b) could reasonably be expected to have a
Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

  5.5. Disclosure.

This Amendment Agreement and the documents, certificates or other writings
delivered to the Noteholders by or on behalf of the Company in connection
therewith, taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. There
is no fact known to the Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the other
documents, certificates and other writings delivered to the Noteholders by or on
behalf of the Company specifically for use in connection with the transactions
contemplated by this Amendment Agreement.

 

6. EFFECTIVENESS OF AMENDMENTS.

The Amendments shall become effective only upon the date of the satisfaction in
full of the following conditions precedent:

 

  6.1. Execution and Delivery of this Amendment Agreement.

The Company and the Noteholders shall have executed and delivered this Amendment
Agreement.

 

  6.2. Execution and Delivery of Guarantor Acknowledgement.

Each Guarantor shall have executed and delivered the Guarantor Acknowledgement
attached to this Amendment Agreement as Annex 2.

 

  6.3. Representations and Warranties True.

The representations and warranties set forth in Section 5 shall be true and
correct on such date in all respects.

 

  6.4. Authorization.

The Company shall have authorized, by all necessary action, the execution,
delivery and performance of all documents, agreements and certificates in
connection with this Amendment Agreement.

 

  6.5. Amendment to Series G, H, I, J, K and L Note Purchase Agreement.

Each of the Noteholders shall have received, on or before the date hereof, a
fully executed copy of the Amendment No. 1 to Note Purchase Agreement dated as
of May 31, 2018, by and among the Company and the Noteholders (as defined
therein) party thereto with respect to that certain Note Purchase Agreement
dated October 1, 2013 by and among the Company and the purchasers listed in
Schedule A thereto, in form and substance reasonably satisfactory to the
Noteholders, and the conditions to the effectiveness thereof shall have been
satisfied or waived.

 

  6.6. Amendment to Series N and O Note Purchase Agreement.

Each of the Noteholders shall have received, on or before the date hereof, a
fully executed copy of the Amendment No. 1 to Note Purchase Agreement dated as
of May 31, 2018, by and among the Company and the Noteholders (as defined
therein) party thereto with respect to that certain Note Purchase

 

3



--------------------------------------------------------------------------------

Agreement dated September 23, 2016 by and among Woodward International Holding
B.V., the Company and the purchasers listed in Schedule A thereto, in form and
substance reasonably satisfactory to the Noteholders, and the conditions to the
effectiveness thereof shall have been satisfied or waived.

 

  6.7. Special Counsel Fees.

The Company shall have paid the reasonable fees and disbursements of
Noteholders’ special counsel in accordance with Section 7 below.

 

  6.8. Proceedings Satisfactory.

All proceedings taken in connection with this Amendment Agreement and all
documents and papers relating thereto shall be satisfactory to the Noteholders
signatory hereto and their special counsel, and such Noteholders and their
special counsel shall have received copies of such documents and papers as they
or their special counsel may reasonably request in connection herewith.

 

7. EXPENSES.

Whether or not the Amendments become effective, the Company will promptly (and
in any event within thirty (30) days of receiving any statement or invoice
therefor) pay all reasonable fees, expenses and costs of your special counsel,
Morgan, Lewis & Bockius LLP, incurred in connection with the preparation,
negotiation and delivery of this Amendment Agreement and any other documents
related thereto. Nothing in this Section shall limit the Company’s obligations
pursuant to Section 15.1 of the Existing Note Purchase Agreement.

 

8. MISCELLANEOUS.

 

  8.1. Part of Existing Note Purchase Agreement; Future References, etc.

This Amendment Agreement shall be construed in connection with and as a part of
the Note Purchase Agreement and, except as expressly amended by this Amendment
Agreement, all terms, conditions and covenants contained in the Existing Note
Purchase Agreement and the Notes are hereby ratified and shall be and remain in
full force and effect. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment Agreement may refer to the Note Purchase Agreement without making
specific reference to this Amendment Agreement, but nevertheless all such
references shall include this Amendment Agreement unless the context otherwise
requires.

 

  8.2. Counterparts, Facsimiles.

This Amendment Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Delivery of an executed signature page by facsimile or email (signed .pdf)
transmission shall be effective as delivery of a manually signed counterpart of
this Amendment Agreement.

 

  8.3. Governing Law.

THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE OF LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

[Remainder of page intentionally left blank. Next page is signature page.]

 

4



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this Amendment Agreement and
returning it to the Company, whereupon it will become a binding agreement among
you and the Company.

 

WOODWARD, INC.

By:   /s/ Robert F. Weber, Jr.

Name:   Robert F. Weber, Jr. Title:   Vice Chairman, Chief Financial Officer and
Treasurer

 

Signature Page to Amendment No. 1 to M Note Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Amendment Agreement is hereby accepted as of the date first above
written. By its execution below, each of the undersigned represents that it is
the owner of one or more of the Notes and is authorized to enter into this
Amendment Agreement in respect thereof.

NEW YORK LIFE INSURANCE COMPANY

By:   /s/ Sean Campbell Name:   Sean Campbell Title:   Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By: NYL Investors LLC, its Investment Manager

By:   /s/ Sean Campbell Name:  

Sean Campbell

Title:

 

Senior Director

[Signature Page to Amendment No. 1 to M Note Purchase Agreement]



--------------------------------------------------------------------------------

VOYA INSURANCE AND ANNUITY COMPANY

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

By: Voya Investment Management LLC, as Agent

By:   /s/ Joshua A. Winchester Name:   Joshua A. Winchester Title:   Vice
President

[Signature Page to Amendment No. 1 to M Note Purchase Agreement]



--------------------------------------------------------------------------------

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

HARTFORD FIRE INSURANCE COMPANY

HARTFORD LIFE AND ANNUITY INSURANCE COMPANY

By: Hartford Investment Management Company

      Their Agent and Attorney-in-Fact

By:   /s/ Dawn Crunden Name:   Dawn Crunden Title:   Senior Vice President

THE HARTFORD RETIRMEENT PLAN TRUST FOR U.S. EMPLOYEES

By: Hartford Investment Management Company

       Its Investment Manager

By:   /s/ Dawn Crunden Name:   Dawn Crunden Title:   Senior Vice President

[Signature Page to Amendment No. 1 to M Note Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 5.1

None.

 

Schedule 5.1-1



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENTS TO EXISTING NOTE PURCHASE AGREEMENT

(a) Section 8.2 – Optional Prepayments of with Make-Whole Amount. Section 8.2 of
the Existing Note Purchase Agreement is hereby amended by deleting the word “of”
from the heading of such Section.

(b) Section 8.3 – Prepayment Upon Change of Control. Section 8.3 of the Existing
Note Purchase Agreement is hereby amended by (i) in clause (d) thereof, deleting
“, except as provided in paragraph (e) of this Section 8.3”, (ii) deleting
clause (e) thereof in its entirety, and (iii) relettering clause (f) thereof as
clause (e) and deleting “or proposed date” in such clause.

(c) Section 8.4 – Prepayment in Connection with an Asset Disposition. Clause
(c) of Section 8.4 of the Existing Note Purchase Agreement is hereby amended by
replacing “Section 10.10” with “Section 10.3”.

(d) Section 10.7 – Minimum Consolidated Net Worth. Section 10.7 of the Existing
Note Purchase Agreement is hereby amended and restated to read as follows:

“10.7 Minimum Consolidated Net Worth.

The Company will not permit its Consolidated Net Worth, as of the end of each
fiscal quarter, to be less than the sum of (a) $1,156,000,000 (the “Base
Amount”) plus (b) the sum of fifty percent (50%) of Net Income (if positive) for
each completed fiscal year beginning with the fiscal year ending September 30,
2018, plus (c) fifty percent (50%) of the net cash proceeds received by the
Company on or after May 31, 2018 from the issuance by the Company of any Capital
Stock, other than shares of Capital Stock issued pursuant to employee stock
option or ownership plans; provided, that the effect of adjustments (up to the
Maximum Adjustment Amount) in the accumulated other comprehensive earnings
accounts of the Company and its Subsidiaries, shall in each case be excluded in
the calculation of Consolidated Net Worth for purposes of this Section 10.7. For
purposes of this Section 10.7, “Maximum Adjustment Amount” means 10% of the
lesser of (x) the Base Amount and (y) the applicable Base Amount (as defined in
the Revolving Facility) then in effect for purposes of the minimum consolidated
net worth covenant set forth in the Revolving Facility.”

(e) Section 10.8 – Maximum Leverage Ratio. Section 10.8 of the Existing Note
Purchase Agreement is hereby amended and restated to read as follows:

“10.8. Maximum Leverage Ratio.

The Company and its consolidated Subsidiaries will not permit the ratio (the
“Leverage Ratio”) of (a) (x) at any time the numerator of the leverage ratio
covenant set forth in each Applicable Major Credit Facility is Consolidated
Total Net Debt, Consolidated Total Net Debt, or (y) at any other time, Net
Indebtedness to (b) EBITDA to be greater than (x) 4.0 to 1.0 during any Material
Acquisition Period or (y) 3.5 to 1.0 at any other time. The Leverage Ratio will
be calculated, in each case, determined as of the last day of each fiscal
quarter of the Company based upon (i) for Net Indebtedness or Consolidated Total
Net Debt (as applicable), Net Indebtedness or Consolidated Total Net Debt (as
applicable) as of the last day of such fiscal quarter; and (ii) for EBITDA, the
actual amount for the four (4) fiscal quarter period ending on such date.”

 

Exhibit A-1



--------------------------------------------------------------------------------

(f) Section 10.9 – Priority Debt. Section 10.9 of the Existing Note Purchase
Agreement is hereby amended and restated to read as follows:

“10.9 Priority Debt.

The Company will not at any time permit Priority Debt to exceed 15% of
Consolidated Total Assets (determined as of the then most recently ended fiscal
quarter of the Company).”

(g) Section 10.10 – Subsidiary Debt. Clause (g) of Section 10.10 of the Existing
Note Purchase Agreement is hereby amended and restated to read as follows:

“(g) additional Indebtedness of a Subsidiary; provided that on the date the
Subsidiary incurs or otherwise becomes liable with respect to any such
additional Indebtedness and immediately after giving effect thereto and to the
application of the proceeds thereof,

(i) no Default or Event of Default shall exist;

(ii) such Indebtedness can be incurred within the applicable limitations
provided in Sections 10.8 and 10.9; and

(iii) the total amount of all Indebtedness permitted under this Section 10.10(g)
at no time exceeds an amount equal to 15% of Consolidated Total Assets
(determined as of the then most recently ended fiscal quarter of the Company).”

(h) Section 10.11 – Permitted Receivables Securitization Program. Section 10.11
of the Existing Note Purchase Agreement is hereby amended and restated to read
as follows:

“10.11 Permitted Receivables Securitization Program.

The Company will not, and will not permit any Subsidiary to, sell any
Securitization Assets pursuant to a Permitted Receivables Securitization program
or otherwise unless (a) immediately before and after giving effect to such sale,
no Default or Event of Default exists, (b) after giving effect to such sale, the
aggregate outstanding face amount of Securitization Assets sold by the Company
or a Subsidiary pursuant to a Permitted Receivables Securitization program does
not exceed $200,000,000 (or its equivalent in other currencies) and
(c) immediately after giving effect to such sale, the Company would be permitted
by the provisions of Section 10.8 hereof to incur at least $1.00 of additional
Indebtedness (determined on a pro forma basis based upon EBITDA for the four
(4) fiscal quarter period most recently ended for which financial statements
have been provided to holders of Notes).”

(i) Section 15.1 – Transaction Expenses. Section 15.1 of the Existing Note
Purchase Agreement is hereby amended by (i) adding “, by the Guaranty Agreement”
immediately after “hereby” in clause (b) thereof, and (ii) by adding a period at
the end of the second paragraph thereof.

(j) Section 15.2 – Certain Taxes. Section 15.2 of the Existing Note Purchase
Agreement is hereby amended by replacing each reference to “any Subsidiary
Guaranty” with “the Guaranty Agreement”.

(k) Section 17.1 – Requirements. Section 17.1 of the Existing Note Purchase
Agreement is hereby amended and restated to read as follows:

 

Exhibit A-2



--------------------------------------------------------------------------------

“This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, or the Net Loss, Net Gain or
Swap Breakage Amount with respect to any Swapped Note, (ii) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any amendment or waiver or the principal amount of the
Notes that the Purchasers are to purchase pursuant to Section 2 upon the
satisfaction of the conditions to Closing that appear in Section 4, or
(iii) amend any of Sections 8, 11(a), 11(b), 12, 17, 20 or 22.9. No Guarantor
may be released from the Guaranty Agreement without the written consent of the
holder of each Note at the time outstanding (other than in compliance with
Section 9.8(b)). For purposes of Section 10 of the Intercreditor Agreement, the
Required Holders shall constitute the requisite number of holders of Notes
required under this Agreement to approve an amendment to or waiver of any
provision of the Intercreditor Agreement or to consent to a departure by any
Lender (as defined in the Intercreditor Agreement) therefrom. For purposes of
Section 16 of the Intercreditor Agreement, (x) each of the holders of the Notes
shall constitute the requisite parties under this Agreement to whom a Joinder
Agreement (as defined in the Intercreditor Agreement) shall be executed and
delivered by any New Creditor (as defined in the Intercreditor Agreement) and
(y) with respect to the proviso to the first sentence of such Section 16, if any
default, event of default or event of termination has occurred and is continuing
under any of the Revolving Credit Agreement, the 2008 Note Agreement, the 2009
Note Agreement or any other applicable Financing Agreement (each such term as
defined in the Intercreditor Agreement), the Required Holders shall constitute
the requisite number of holders of Notes required under this Agreement to
approve the addition of any other New Creditor (as defined in the Intercreditor
Agreement).”

(l) Section 17.2 – Solicitation of Holders of Notes. Clause (c) of Section 17.2
of the Existing Note Purchase Agreement is hereby amended by deleting “(either
pursuant to a waiver under Section 17.1(c) or subsequent to Section 8.5 having
been amended pursuant to Section 17.1(c))”.

(m) Section 22.2 – Payments Due on Non-Business Days. Section 22.2 of the
Existing Note Purchase Agreement is hereby amended by deleting “optional”.

(n) Section 22.5 – Construction, etc. Clause (d) of the second paragraph of
Section 22.5 of the Existing Note Purchase Agreement is hereby amended and
restated to read as follows:

“(d) all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, and”

 

Exhibit A-3



--------------------------------------------------------------------------------

(o) Schedule B – Definitions of Applicable Major Credit Facility and
Consolidated Total Net Debt. The following definitions are hereby added to
Schedule B of the Existing Note Purchase Agreement in their proper alphabetical
order to read as follows:

““Applicable Major Credit Facility” means a Major Credit Facility in respect of
which the Company or any Guarantor is an obligor or otherwise provides a
guarantee or other credit support.”

““Consolidated Total Net Debt” means, as of any date of determination, the
excess, if any, of (a) the aggregate principal amount of the types of
Indebtedness described in clauses (a), (b), (d), (e) and (g) of the definition
of “Indebtedness” of the Company and its Subsidiaries and, without duplication,
Contingent Obligations of the Company and its Subsidiaries in respect of such
Indebtedness of other Persons over (b) the Unrestricted Domestic Cash Amount as
of such date.”

(p) Schedule B – Definitions of EBITDA and Unrestricted Domestic Cash Amount.
The definitions of “EBITDA”, “Fitch”, “S&P” and “Unrestricted Domestic Cash
Amount” appearing in Schedule B of the Existing Note Purchase Agreement are
hereby amended and restated to read as follows:

““EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(a) Net Income, plus (b) Interest Expense to the extent deducted in computing
Net Income, plus (c) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus
(d) depreciation expense to the extent deducted in computing Net Income, plus
(e) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets to the extent deducted in computing Net
Income, plus (f) any unusual non-cash charges to the extent deducted in
computing Net Income, plus (g) non-cash stock based compensation paid during
such period to the extent deducted in computing Net Income plus (h) up to
$5,000,000 per consecutive four fiscal quarter period in transaction fees, costs
and expenses incurred in connection with the consummation of any acquisition
permitted hereunder (or any such acquisition proposed and not consummated);
provided, that any such fees, costs or expenses are paid within six (6) months
of the date incurred; provided further that this clause (h) shall only be
effective at any time that each Applicable Major Credit Facility includes such
clause (and such clause is effective therein) and shall otherwise have no
effect, plus (i) costs, charges, accruals, reserves or expenses attributable to
the undertaking and/or implementation of cost savings initiatives or operating
expense reductions and similar initiatives, integration, transition, and other
restructuring costs, charges, accruals, reserves and expenses (including costs
related to the closure or consolidation of facilities and curtailments,
consulting and other professional fees, signing costs, retention or completion
bonuses, executive recruiting costs, relocation expenses, severance payments and
modifications to, or losses on settlement of, pension and post-retirement
employee benefit plans); provided that the aggregate amount included in EBITDA
pursuant to this clause (i) during any period shall not exceed 10% of EBITDA in
the aggregate for any consecutive four fiscal quarter period calculated prior to
giving effect to any adjustment pursuant to this clause (i); provided further
that this clause (i) shall only be effective at any time that each Applicable
Major Credit Facility includes such clause (and such clause is effective
therein) and shall otherwise have no effect, minus (j) any unusual non-cash
gains to the extent added in computing Net Income. EBITDA shall be calculated on
a pro forma basis giving effect to Material Acquisitions and Material Asset
Dispositions on a four (4) fiscal quarter basis on the assumption that any such
Material Acquisition or Material Asset Disposition shall be deemed to have
occurred on the first day of the fourth full fiscal quarter preceding the date
of determination, using historical financial

 

Exhibit A-4



--------------------------------------------------------------------------------

statements containing reasonable adjustments satisfactory to the Required
Holders, broken down by fiscal quarter in the Company’s reasonable judgment. As
used herein, “Material Acquisition” means one or more related Acquisitions the
net consideration for which is in excess of $20,000,000 individually or in the
aggregate and “Material Asset Disposition” means any Asset Disposition or series
of Asset Dispositions the Fair Market Value of which is equal to or greater than
$20,000,000 individually or in the aggregate.”

““Fitch” means Fitch, Inc., together with its successors and assigns.”

““S&P” means S&P Global Ratings, together with its successors and assigns.”

““Unrestricted Domestic Cash Amount” means, as of any date of determination,
that portion of the Company’s and its consolidated Subsidiaries’ aggregate cash
and Cash Equivalents in excess of $10,000,000 that is (a) on deposit with one or
more lenders under any Major Credit Facility in the United States of America and
(b) not encumbered by or subject to any Lien (including, without limitation, any
Lien permitted hereunder), setoff (other than (x) common law rights of setoff to
the extent such cash and Cash Equivalents are subject to an intercreditor
agreement as to the sharing of recoveries and setoffs in form and substance
reasonably satisfactory to the Required Holders (it being acknowledged and
agreed that, to the extent any cash and Cash Equivalents of the Company or any
Subsidiary are subject to the agreements as to the sharing of recoveries and
setoffs set forth in the Second Amended and Restated Intercreditor Agreement and
the Company or such Subsidiary, each holder and the relevant depository bank are
parties thereto, such cash and Cash Equivalents will not be excluded from the
Unrestricted Domestic Cash Amount as a result of the existence of such setoff
rights) and (y) ordinary course setoff rights of a depository bank arising under
a bank depository agreement for customary fees, charges and other
account-related expenses due to such depository bank thereunder), counterclaim,
recoupment, defense or other right in favor of any Person; provided, however,
that notwithstanding the actual amount of the Unrestricted Domestic Cash Amount,
no more than $20,000,000 of the Unrestricted Domestic Cash Amount may be
deducted in the calculation of Net Indebtedness or Consolidated Total Net Debt.”

(q) Schedule B – Definition of Affiliate. The definition of “Affiliate”
appearing in Schedule B of the Existing Note Purchase Agreement is hereby
amended by replacing each reference to “corporation” with “Person”.

(r) Schedule B – Definition of Cash Equivalents. The definition of “Cash
Equivalents” appearing in Schedule B of the Existing Note Purchase Agreement is
hereby amended by (i) adding “)” immediately after “Moody’s” in clause
(c) thereof, and (ii) adding a comma immediately before “industrial” in clause
(d) thereof.

(s) Schedule B – Definition of Change of Control. The definition of “Change of
Control” appearing in Schedule B of the Existing Note Purchase Agreement is
hereby amended by deleting “related”.

(t) Schedule B – Definition of Consolidated Net Earnings. The definition of
“Consolidated Net Earnings” appearing in Schedule B of the Existing Note
Purchase Agreement is hereby deleted.

(u) Schedule B – Definition of Control Event. Clause (c) of the definition of
“Control Event” appearing in Schedule B of the Existing Note Purchase Agreement
is hereby amended by deleting “related”.

 

Exhibit A-5



--------------------------------------------------------------------------------

(v) Schedule B – Definition of Material Acquisition Amount. The definition of
“Material Acquisition Amount” appearing in Schedule B of the Existing Note
Purchase Agreement is hereby amended by deleting “or similar threshold in any
other Revolving Facility”.

(w) Schedule B – Definition of Securities or Security. The definition of
“Securities” or “Security” appearing in Schedule B of the Existing Note Purchase
Agreement is hereby amended by replacing “Section 2(1)” with “Section 2(a)(1)”.

 

Exhibit A-6



--------------------------------------------------------------------------------

Annex 1

Noteholders

New York Life Insurance Company

New York Life Insurance and Annuity Corporation

Voya Insurance and Annuity Company

Voya Retirement Insurance and Annuity Company

ReliaStar Life Insurance Company

ReliaStar Life Insurance Company of New York

Hartford Life and Accident Insurance Company

Hartford Fire Insurance Company

Hartford Life and Annuity Insurance Company

The Hartford Retirement Plan Trust for U.S. Employees (f/k/a Separate Account B,
a separate account of Hartford Life Insurance Company)

 

Annex 1-1



--------------------------------------------------------------------------------

Annex 2

GUARANTOR ACKNOWLEDGEMENT

Each of the undersigned hereby acknowledges and agrees to the terms of Amendment
No. 1 to Note Purchase Agreement, dated as of May 31, 2018 (the “Amendment”),
amending that certain Note Purchase Agreement, dated September 23, 2016, (the
“Note Purchase Agreement”), among Woodward, Inc., a Delaware corporation, and
the holders of Notes party thereto. Each of the undersigned hereby confirms that
the Guaranty Agreement to which the undersigned is a party remains in full force
and effect after giving effect to the Amendment and continues to be the valid
and binding obligation of the undersigned, enforceable against the undersigned
in accordance with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally or by equitable principles including principles of
commercial reasonableness, good faith and fair dealing (whether enforceability
is sought by proceedings in equity or at law).

[Remainder of page intentionally left blank. Next page is signature page.]

 

Annex 2-1



--------------------------------------------------------------------------------

Capitalized terms used herein but not defined are used as defined in the Note
Purchase Agreement.

Dated as of May 31, 2018

 

WOODWARD FST, INC.

By:   /s/ Robert F. Weber, Jr.

Name:   Robert F. Weber, Jr. Title:   Secretary and Treasurer

 

MPC PRODUCTS CORPORATION

By:   /s/ Robert F. Weber, Jr.

Name:   Robert F. Weber, Jr. Title:   Chief Financial Officer, Treasurer and
Vice President

 

WOODWARD HRT, INC.

By:   /s/ Robert F. Weber, Jr.

Name:   Robert F. Weber, Jr. Title:   Treasurer and Vice President

 

Annex 2-2